        Case 20-35562 Document 222 Filed in TXSB on 11/20/20 Page 1 of 1
                                                                   United States Courts
                                                                 Southern District of Texas
                                                                        &/>ED
Ralph J Zimbouski                                                       11/20/2020
PO Box 103
New Hartford, CT 06057                                        David J. Bradley, Clerk of Court
Phone: 860 970 4769
Email: rjzimbouski@gmail.com

Judge Jones
Southern District Court

November 20. 2020

I am licensed as an engineer in the State of Connecticut and have a masters degree in
business. My GMAT score for entry into a business school was 620, which was the median
score for students attending MIT that year. At this time, I must state that I have not sought nor
obtained advice from my daughter who is licensed in California as an attorney.

I am including the attachment of the agreement between Antero Resources Corp. and JP
Morgan by reference. I am also including the attachment of Natural Gas closing prices from
Yahoo Finance, these dates were chosen to allow use for determination of the quarterly
average price by weighted analysis. I believe the raw data shows the recovery of natural gas
prices towards the end of quarter 3, and the process of reducing the volume of [shut in]
production should have started. I further assert at the date filing for bankruptcy the volume of
[shut in] should have been negligible based on CEO previous statements.

I made my investment in Gulfport Energy by analysis that indicated, GPOR could cover their
capital cost to maintain production levels with earnings. This is the first step to true profitability.
When the CEO stated a "decent" return was available with NG prices between 2.60-2.90. My
analysis was in agreement. When the CEO provided a structural change by replacing the
[letters of credit] with surety bonds approx 350 million, my analysis indicated this could be done
by the end of quarter 2, 2021, if NG prices were above 3$ (EIA indicates the entire year of 2021
to be above 3$). This was confirmed by an analysis done by Marketbeat, but at a later date.
These CEO statements are included in the June 30, 2020 earnings report.

At the hearing when statements of the nature, that we did everything we could to avoid
bankruptcy, I have to object. I include the JP Morgan agreement attached as direct evidence to
support that assertion.

Sincerely

Ralph J. Zimbouski P.E.

Attached: Natural Gas Pricing and JP Morgan agreement
